Citation Nr: 1538935	
Decision Date: 09/11/15    Archive Date: 09/24/15

DOCKET NO.  13-09 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from January 1963 to June 1983 and died in February 2011. 

The appellant, who is the Veteran's surviving spouse, appealed an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Jurisdiction of this case is currently with the VA RO in Pittsburgh.


FINDINGS OF FACT

A service connected disease or disability did not cause or contribute to the cause of the Veteran's death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1112, 1116, 1131, 1310 (West 2014); 38 C.F.R. §§ 3.303, 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

In April and September 2011 letters, the agency of original jurisdiction (AOJ) satisfied its duty to notify the appellant under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2014).  The AOJ notified the appellant of information and evidence necessary to substantiate her claim.  She was notified of the information and evidence that VA would seek to provide and the information and evidence that she was expected to provide.  In the September 2011 letter, the appellant was informed of how VA determines disability ratings and effective dates, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In the context of a claim for dependency and indemnity compensation (DIC) benefits had held that § 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007), rev'd on other grounds, Hupp v. Shinseki, 329 Fed. Appx. 277 (Fed. Cir. May 19, 2009) (unpublished).  Hupp has likely been overruled to the extent it required claim specific notice.  See VAOPGCPREC 6-2014 (Nov. 21, 2014).  In any event, the September 2011 letter provides notice consistent with the holding in Hupp.

VA has done everything reasonably possible to assist the appellant with respect to her claim for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  The Veteran's service treatment and personnel records and VA and private medical records have been associated with the claims file, to the extent available.  All reasonably identified and available medical records have been secured. 

A review of the Veteran's electronic file does not reveal any additional evidence relevant to the claim on appeal.

A VA medical opinion was obtained in December 2011, in connection with the claim on appeal, the report of which is of record.  The Board found the opinion to be inadequate.

In May 2015, the Board obtained an expert medical opinion from the Veterans Health Administration (VHA), pursuant to 38 U.S.C.A. § 7109 (West 2014) and 38 C.F.R. § 20.901 (2015).  In June 2015, the appellant was given an opportunity to present additional argument.  In July 2015, she indicated that she had no further argument or evidence to submit and requested that the Board adjudicate her appeal.

The May 2015 VHA opinion is adequate as it is definitive, based on an accurate history, and contains a well-supported and detailed rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The VHA opinion cured the deficiencies in the earlier opinion.

VA's duties to notify and assist the appellant in substantiating her claim have, accordingly, been met.

II. Factual Background and Analysis

Contentions

The appellant contends that the Veteran's death from pancreatic cancer was caused by his service-connected diabetes mellitus, type II.  The appellant also contends that, if diabetes mellitus was not the principal cause of death, it at least contributed substantially or materially to his death.  In her October 2012 notice disagreement, she asserts that the diabetes interfered with the Veteran's cancer treatment and hastened his death.

Legal Criteria

Dependency, indemnity and compensation (DIC) is payable to a surviving spouse where a where a Veteran dies from a service connected disability.  38 U.S.C.A. § 1310(a).  The criteria for determining whether a disability is service connected are those contained at 38 U.S.C.A. § 1101 et seq. (i.e. those used to determine service connection for VA compensation purposes).

In order for service connection for the cause of the Veteran's death to be granted, it must be shown that a service-connected disability caused the death, or substantially or materially contributed to cause death.  A service-connected disability is one that was incurred in or aggravated by active service, one that may be presumed to have been incurred during such service, or one that was proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.312.

The death of a veteran will be considered as having been due to a service-connected disability when such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  The service-connected disability will be considered the principal (primary) cause of death when such disability, either singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  The service-connected disability will be considered a contributory cause of death when it contributed so substantially or materially to death that it combined to cause death, or aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).  The debilitating effects of a service-connected disability must have made the Veteran materially less capable of resisting the fatal disease or must have had a material influence in accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 (1995).

There are primary causes of death, which, by their very nature, are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(3), (4).

Under 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303, a veteran is entitled to compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service. 

To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Certain chronic diseases, such as malignant tumors, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from active service.  See 38 U.S.C.A. §§ 1101, 1112, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Secondary service connection may be granted for a disability that is proximately due to, or the result of, a service-connected disease or injury; or that is aggravated by a service connected disease or disability.  38 C.F.R. § 3.310(a) (2015).

In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

However, although the appellant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the appellant is not competent to provide evidence as to more complex medical questions such as the origin of cancer pathology as is the case here.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Facts

The Veteran died in February 2011 at the age of 70.  A February 4, 2011 handwritten death certificate indicates that the disease leading to his death was pancreatic cancer, and a morbid condition leading to the primary cause was metastasis of cancer, portal hypertension, and hepatorenal syndrome, that he had for six years.  Another significant cause was diabetes mellitus, type II that the Veteran had for twenty years.  A February 4, 2011 typed death certificate shows pancreatic cancer as the only cause of death.  An autopsy was not performed.

Service treatment records do not refer to a liver or pancreatic disorder or cancer. 

At the time of the Veteran's death, service connection was in effect for diabetes mellitus, type II, evaluated as 20 percent disabling; and right knee, left toe and foot disabilities, and right ear otosclerosis and hearing loss, each assigned noncompensable disability evaluations.  

The post service evidence reflects that diabetes mellitus, type II, was diagnosed in December 2002.

In May 2005, the Veteran was privately hospitalized for treatment of liver masses.  An abdominal ultrasound was performed for a suspected metastatic diagnosis of unknown origin.  Results of a needle biopsy of his liver showed a well-differentiated neuroendocrine carcinoma (carcinoid).  

A July 2005 hospital discharge record from the Naval Medical Center in Portsmouth, Virginia, describes the Veteran's treatment for a neuroendocrine pancreatic tumor with metastatic disease to the liver.  It shows that he was diagnosed with pancreatic cancer two months earlier, and with diabetes mellitus, type 2, two years earlier.

From September 2006 to June 2010, the Veteran was treated for pancreatic cancer (neuroendocrine carcinoma) with liver metastasis, ascites and azotemia, according to a May 2011 record from a private Korean hospital.

In October 2011, an Army physician noted that, at the time of death, the Veteran had a five-year history of pancreatic cancer with metastasis of cancer, portal hypertension, and hepato-renal syndrome, and opined that he "may" have lived longer if he had not had diabetes or high blood pressure.

Of record are several Internet articles that suggest an association between diabetes and pancreatic cancer.  A January 2008 Mayo Clinic article reflects that a new Mayo Clinic study indicates that 40 percent of pancreatic cancer patients were diagnosed with diabetes prior to their pancreatic cancer diagnosis.  The onset of diabetes appeared to be many months (in some cases up to two years) prior to cancer diagnosis.  

In December 2011, a VA examiner observed that the Veteran succumbed to pancreatic cancer and had service-connected type 2 diabetes mellitus.  The examiner stated that the medical literature revealed no relationship between the type 2 diabetes in the instance of pancreatic cancer.  In the examiner's opinion, it was unlikely that the Veteran's pancreatic cancer was related to the Veteran's service-connected type 2 diabetes mellitus.  It was noted that the Veteran succumbed to an illness unrelated to Agent Orange exposure in any fashion.  

In the May 2015 VHA opinion, an expert physician, specializing in hematology and oncology, opined that it was less likely than not that the Veteran's fatal pancreatic cancer was caused by his service-connected diabetes mellitus, type 2, and/or that the service-connected diabetes mellitus, type 2, contributed to the Veteran's death.  

The VHA physician observed that the Veteran had been diagnosed as having multifocal neuroendocrine cancer of the pancreas in 2005.  The tumor was determined to be a carcinoid tumor.  Carcinoid tumors were not pancreatic adenocarcinomas.  The most common form of pancreatic cancer was adenocarcinoma.

The physician explained that there was a 1 percent incidence of pancreatic adenocarcinoma in the first three years after diagnosis of diabetes in adults.  This association did not indicate causation.  In any event, the VHA expert stated that the Veteran did not have pancreatic adenocarcinoma.  The physician observed that the internet article in the record was an epidemiologic study from the Mayo Clinic regarding the incidence of pancreatic adenocarcinoma in newly diagnosed diabetics.  It did not pertain to, or mention, carcinoid tumors.  

The VHA physician further explained that carcinoid tumors were rare and usually originated in the small bowel and metastasized to the liver.  A review of the Veteran's chart did not reveal a primary source of the cancer.  The physician stated that the Veteran had "metastatic [c]arcinoid cancer to the liver from an unknown primary."

According to the VHA expert, a review of the literature did not support an association between carcinoid cancer and diabetes.  Nor was there epidemiologic evidence to support an association of exposure to Agent Orange or any other herbicides and carcinoid cancer.

The physician noted that the average survival for pancreatic adenocarcinoma was less than two years.  The Veteran survived more than five years with extensive metastatic carcinoid cancer in the liver.  This was consistent with the diagnosis of carcinoid disease as this was a much more indolent form of cancer with a statistically longer survival.

As to the Army physician's October 2011 comment that the Veteran may have lived longer if he did not have diabetes or high blood pressure, the VHA expert observed that this was "a generalization that cannot be directly applied to any specific case".  The physician commented that treatment for carcinoid tumors was palliative and supportive as there was no curative treatment if the tumor was not resectable.  The Veteran had diffuse metastatic disease in the liver and was not curable at diagnosis.  His care was appropriate and appeared to have provided significant palliation as well as significant prolongation of survival.

The VHA medical specialist noted that the Veteran died of progressive metastatic cancer in the liver.  A review of the record did not show any evidence to support a more rapid progression of disease or premature death based upon the Veteran's comorbidities and specifically from diabetes mellitus.

Analysis

Two of the elements of service connection are satisfied in that there is an in-service disease (service connected diabetes) and a current disability (the fatal pancreatic cancer).

There are several medical opinions bearing on the question of whether there is a link between the fatal pancreatic cancer and an in-service disease or injury.  In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. at 295.  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  Nieves-Rodriguez, 22 Vet. App. at 303-04. 

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").

The 2015 opinion from the VHA examiner is the most probative on the question of a nexus to service.  It shows that the claims file was extensively reviewed and the appellant's contentions were considered.  While the October 2011 and December 2011 statements from the Army physician and VA examiner, respectively, are flawed.

The Army physician, in October 2011, provided an equivocal opinion that was not supported by any rationale.  See 38 C.F.R. § 3.102 (service connection may not be predicated on a resort to speculation or remote possibility).  The physician also seems to have assumed, incorrectly that hypertension was service-connected; thus, his opinion is of limited probative value.

The December 2011 VA examiner stated incorrectly that the medical literature revealed no relationship between type 2 diabetes mellitus in the instance of pancreatic cancer.  The examiner did not address the Internet articles or provide an opinion as to whether the diabetes contributed to death.  Nieves-Rodriguez, 22 Vet. App. at 304.  As previously pointed out, the opinion is inadequate and of limited probative value.

The VHA examiner recognized that the Veteran was service-connected for diabetes mellitus but provided a well-reasoned opinion to explain why it was less likely as not that the Veteran's fatal pancreatic cancer was caused by his service-connected diabetes mellitus, type 2, and/or that the service-connected diabetes mellitus, type 2, contributed to the Veteran's death.  The examiner explained that the Veteran had multifocal neuroendocrine cancer of the pancreas and that the tumor was a carcinoid tumor.  Carcinoid tumors were not pancreatic adenocarcinomas.

The VHA expert stated that the Veteran did not have pancreatic adenocarcinoma.  The Veteran had a carcinoid tumor.  Carcinoid tumors were rare, usually originated in the small bowel and metastasized to the liver.  The record did not reveal a primary source of the Veteran's cancer.  The Veteran had metastatic carcinoid cancer to the liver from an unknown primary.

The VHA physician further observed that the Veteran presented with diffuse metastatic disease in the liver and was, therefore, not curable at diagnosis.  The Veteran died of progressive metastatic cancer in the liver.  The record did not show evidence to support a more rapid progression of disease or premature death based upon the Veteran's comorbidities and specifically from diabetes mellitus

Since the VHA physician's opinion was based on a review of the pertinent medical history, and was supported by sound rationale, it provides compelling evidence against the appellant's claim.  The Board emphasizes that the VHA medical expert provided a valid medical analysis to the significant facts of this case in reaching his conclusion.  In other words, the VHA physician not only provided data and conclusions, but also provided a clear and reasoned analysis that the court has held is where most of the probative value of a medical opinion comes is derived.  See Nieves-Rodriguez v. Peake, 22 Vet. App. at 295.

In support of her claim, the appellant points to a January 2003 Board decision that granted service connection for the cause of a veteran's death, finding that the cause of that veteran's fatal pancreatic cancer was as likely as not service-connected diabetes mellitus.  The facts of that case, while similar, are not analogous to this Veteran's illness, and the Board's holding in 2003 cannot be applied to the instant claim.  

The veteran in the 2003 case was service-connected for diabetes mellitus, type II, but died from metastatic pancreatic cancer.  In this case, the Veteran died of progressive metastatic cancer to the liver.  It is unclear whether the Veteran in the 2003 case had pancreatic adenocarcinoma or multifocal neuroendocrine cancer and a carcinoid tumor.  The opinions in the 2003 case were different from those in the instant case.  As explained by the VHA expert, the Veteran's records did not reveal a primary source of his cancer and he had "metastatic [c]arcinoid cancer to the liver from an unknown primary."  

Unlike the instant case, the evidence before the Board in the 2003 case included private and VHA medical opinions to the effect that diabetes mellitus was possibly related to pancreatic cancer, and a VA examiner's opinion to the contrary.  Finally, Board decisions are not precedential.  38 C.F.R. § 20.1302 (2015); see 38 U.S.C.A. § 7104(a) (West 2014).

The appellant does not claim, and the record does not show, that the Veteran's cancer had its onset in service or is otherwise directly related to active duty or during the one year presumptive period after service.  While the Veteran had Vietnam service and is presumed to have been exposed to herbicides, his fatal cancer is not recognized as presumptively due to such exposure and there is no other evidence linking it to herbicide exposure.  Cf. 38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  The only question is whether the Veteran's service-connected diabetes mellitus, type II, caused or contributed to his death.  The VHA examiner's opinion is the most persuasive evidence, in that the physician reviewed the entire record, answered the question, and provided the most extensive rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  That opinion is against a link between diabetes and the Veteran's death.

Thus, the most probative evidence is against a finding that a service connected disability caused or contributed to the cause of death.  .

Inasmuch as the most probative evidence is against a finding that a service-connected disability caused or contributed to the Veteran's death, the preponderance of the evidence is against the claim.  Reasonable doubt does not arise and the claim must be denied.  Ortiz v. Principi, 274 F. 3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


